 MEDWAY SHOE MANUFACTURING CORPORATION31dictional plan and numerous similar cases issued pursuantthereto. See my dissent in Inter-County Rural Electric Coop-erative Corporation, 106 NLRB 1316.MEDWAY SHOE MANUFACTURING CORPORATIONandMARYBENNETT, PetitionerandUNITED SHOE WORKERS OFAMERICA, CIO.' Case No. 1-RD-147. November 10, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert S. Fuchs,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin the mean-ing of the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer. 23.No question affecting commerce exists concerning therepresentationof employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Union contends that the decertification petition shouldbe dismissed as premature.In 1949, the Board certified the Union as bargaining repre-sentative of a production and maintenance unit at the Employer'sMedway, Massachusetts, plant. Thereafter the Employer andthe Union entered into collective-bargaining agreements, thelast of which expired on March 17, 1953. Two weeks beforethat date, the plant ceased operations at the insistence of acreditors' committee. Since then the Employer has been makingefforts to work out an arrangement to obtain enough new capi-tal to resume business. Up to the time of the hearing which washeld on July 20, 1953, it was unsuccessful in these endeavors.Whether it will ever succeed in securing additional financialbacking is uncertain.'The petition named Local 30, United Shoe Workers of America, CIO, as the union to bedecertified,and the notice of hearing likewise named the Local as the union in interest.Local 30 and its parent Union contend that the proceeding cannot be maintained because themost recent contract named the Union, not Local 30, as the bargaining representative.However, the Union, which is the certified representative, appeared at the hearing, wasgranted permission to intervene, and participated fully. Under these circumstances, weperceive no prejudice to the Union arising from the designation of Local 30 in the petitionand the notice of hearing. We hereby amend the official caption of the case by strikingtherefrom the reference to Local 30.2 The Petitioner, an employee of the Employer, asserts that the Union is no longer thebargaining representative of the employees in the agreed appropriate unit.107 NLRB No. 25 32DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the meantime, since about June 23, the Employer has beenusing 19 of the previous 69 production employees to do somestitching work for another shoe manufacturer. This is a tempo-rary arrangement which is terminable at will. Stitching is only1of 7 operations performed in the manufactureof shoes, sothat 6 of the Employer's production departments have been en-tirely idle since the early part of March.There is a very serious question whether the Employer willever resume full-scale operations, At the present time it isnot a "going concern." The stitching operation whichit is nowperforming for another manufacturer is only temporary and isnot representative of the Employer's full-scale operations. Un-der the circumstances, the Board does not believe that anyuseful purpose will be served by directing an election at thistime. Accordingly, we shall dismiss the petition without preju-dice to the filing of anew petition if and when the Employer re-sumes full-scale operations. 3[The Board dismissed the petition.]Member Rodgers took no part in the consideration of theabove Decision and Order.SPride Manufacturing Company, 98 NLRB 445; A. R. Tohl, 97 NLRB 93.HUDSON SHARP MACHINE COMPANYandHUDSON SHARPEMPLOYEES ASSOCIATION, Petitioner. Case No. 13-RC-3380. November 10, 1953DECISION AND ORDERPursuant to a stipulation for certification upon consent elec-tion,an election by secret ballot was conducted on June 26,1953, in the above-entitled proceeding, under the direction andsupervision of the Regional Director for the Thirteenth Regionof the National Labor Relations Board. Thereafter, a tally ofballots was furnished to the parties, which showed that of 213valid ballots cast, 130 were for the Hudson Sharp EmployeesAssociation, herein called the Petitioner, 80 for Local 1289,InternationalAssociation of Machinists, AFL, herein calledthe Intervenor, and 3 for neither union.On June 29, 1953, the Intervenor filed objections to theelection.After investigation of the aforesaid objections, theActing Regional Director issued his report on objections onAugust 31, 1953. In his report, the Acting Regional Directorfound that certain conduct of the Employer interfered with theemployees' free choice in the election, and recommended thatthe election be set aside. On September 8, 1953, the Employerfiled exceptions to the report. The Board has carefully consid-107 NLRB No. 29.